Name: Regulation (EU) 2019/1022 of the European Parliament and of the Council of 20 June 2019 establishing a multiannual plan for the fisheries exploiting demersal stocks in the western Mediterranean Sea and amending Regulation (EU) No 508/2014
 Type: Regulation
 Subject Matter: fisheries;  natural environment
 Date Published: nan

 26.6.2019 EN Official Journal of the European Union L 172/1 REGULATION (EU) 2019/1022 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 20 June 2019 establishing a multiannual plan for the fisheries exploiting demersal stocks in the western Mediterranean Sea and amending Regulation (EU) No 508/2014 THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) The United Nations Convention of 10 December 1982 on the Law of the Sea, to which the Union is a contracting party, provides for conservation obligations, including the maintaining or restoring of populations of harvested species at levels which can produce the maximum sustainable yield (MSY). (2) At the United Nations Summit on Sustainable Development held in New York in 2015, the Union and its Member States committed themselves, by 2020, to effectively regulate harvesting, to end overfishing, illegal, unreported and unregulated fishing and destructive fishing practices and to implement science-based management plans, in order to restore fish stocks in the shortest time feasible, at least to levels that can produce MSY as determined by their biological characteristics. (3) The Malta MedFish4Ever Ministerial Declaration of 30 March 2017 (3) lays down a new framework for fisheries governance in the Mediterranean Sea and provides a work programme with five concrete actions for the next 10 years. One of the commitments made is to establish multiannual plans. (4) Regulation (EU) No 1380/2013 of the European Parliament and of the Council (4) establishes the rules of the common fisheries policy (CFP) in line with the international obligations of the Union. The CFP is to contribute to the protection of the marine environment, to the sustainable management of all commercially exploited species and, in particular, to the achievement of good environmental status by 2020. (5) The objectives of the CFP are, amongst others, to ensure that fishing and aquaculture activities are environmentally, socially and economically sustainable in the long term, to apply the precautionary approach to fisheries management, and to implement the ecosystem-based approach to fisheries management. The CFP also contributes to a fair standard of living for the fisheries sector, including the small-scale, artisanal or coastal fisheries sector. The achievement of those objectives also contributes to the availability of food supplies and provides employment benefits. (6) In order to achieve the objectives of the CFP, a number of conservation measures such as multiannual plans, technical measures and the setting and allocation of maximum allowable fishing effort, should be adopted. (7) Pursuant to Articles 9 and 10 of Regulation (EU) No 1380/2013, multiannual plans are to be based on scientific, technical and economic advice. In accordance with those provisions, the multiannual plan established by this Regulation (the plan) should contain objectives, quantifiable targets with clear timeframes, conservation reference points, safeguards and technical measures designed to avoid and reduce unwanted catches. (8) Best available scientific advice should be understood to refer to publicly available scientific advice that is supported by the most up-to-date scientific data and methods and that has either been issued or reviewed by an independent scientific body that is recognised at Union or international level. (9) The Commission should obtain the best available scientific advice for the stocks within the scope of the plan. In order to do so, it should consult in particular the Scientific, Technical and Economic Committee for Fisheries (STECF). The Commission should, in particular, obtain publicly available scientific advice, including advice on mixed fisheries, which takes into account the plan and indicates ranges of FMSY and conservation reference points (BPA and BLIM). (10) Council Regulation (EC) No 1967/2006 (5) establishes a management framework for the sustainable exploitation of fishery resources in the Mediterranean Sea and requires the adoption of management plans for fisheries using trawl nets, boat seines, shore seines, surrounding nets and dredges in the territorial waters of the Member States. (11) France, Italy and Spain have adopted management plans under Regulation (EC) No 1967/2006. However, there is a lack of consistency between those plans and they do not take account of all the gear exploiting demersal stocks and the straddling distribution of certain stocks and fishing fleets. Besides, those plans have proven ineffective in meeting the objectives of the CFP. Member States and stakeholders have expressed support for the development and implementation of a multi-annual plan at Union level for the stocks concerned. (12) STECF has shown that exploitation of many demersal stocks in the western Mediterranean Sea exceeds by far the levels required to achieve MSY. (13) It is therefore appropriate to establish a multiannual plan for the conservation and sustainable exploitation of demersal stocks in the western Mediterranean Sea. (14) The plan should take account of the mixed nature of the fisheries and the dynamics between the stocks driving them, i.e. hake (Merluccius merluccius), red mullet (Mullus barbatus), deep-water rose shrimp (Parapenaeus longirostris), Norway lobster (Nephrops norvegicus), blue and red shrimp (Aristeus antennatus) and giant red shrimp (Aristaeomorpha foliacea). It should also take account of by-catch species caught in demersal fisheries and demersal stocks for which sufficient data are not available. It should apply to the demersal fisheries (in particular, trawl nets, bottom-set nets, traps and longlines) carried out in Union waters or by Union fishing vessels outside the Union waters of the western Mediterranean Sea. (15) Where mortality caused by recreational fishing has a significant impact on the stocks concerned, the Council should be able to set non-discriminatory limits for recreational fishermen. The Council should refer to transparent and objective criteria when setting such limits. Where appropriate, Member States should take necessary and proportionate measures for the monitoring and collection of data for the reliable estimation of actual recreational catch levels. Furthermore, it should be possible to adopt technical conservation measures in respect of recreational fisheries. (16) The geographical scope of the plan should be based on the geographical distribution of stocks indicated in the best available scientific advice. Future changes to the geographical distribution of stocks as set out in the plan may be needed due to improved scientific information. Therefore, the Commission should be empowered to adopt delegated acts adjusting the geographical distribution of stocks set out in the plan if scientific advice shows a change in the geographical distribution of the relevant stocks. (17) The objective of the plan should be to contribute to the achievement of the objectives of the CFP and, in particular, to reaching and maintaining MSY for the target stocks, to implementing the landing obligation for demersal stocks and pelagic by-catches caught in demersal fisheries subject to minimum conservation reference size, and to promoting a fair standard of living for those who depend on fishing activities, bearing in mind coastal fisheries and socioeconomic aspects. The plan should also implement the ecosystem-based approach to fisheries management in order to minimise negative impacts of fishing activities on the marine ecosystem. It should be coherent with Union environmental legislation, in particular the objective of achieving good environmental status by 2020, in accordance with Directive 2008/56/EC of the European Parliament and of the Council (6), and the objectives of Directive 2009/147/EC of the European Parliament and of the Council (7) and Council Directive 92/43/EEC (8). (18) It is appropriate to establish the target fishing mortality (F) that corresponds to the objective of reaching and maintaining MSY as ranges of values which are consistent with achieving MSY (FMSY). Those ranges, based on best available scientific advice, are necessary to provide the flexibility to take account of developments in scientific advice, to contribute to the implementation of the landing obligation and to take into account mixed fisheries. Based on the plan, those ranges are derived to deliver no more than a 5 % reduction in the long-term yield compared to MSY. In addition, the upper limit of the range of FMSY is capped, so that the probability of the stock falling below the biomass limit reference point (BLIM) is no more than 5 %. (19) For the purpose of fixing maximum allowable fishing effort, there should be ranges of FMSY for normal use and, subject to the good status of the stocks concerned, the possibility to set maximum allowable fishing effort above those ranges of FMSY for the most vulnerable stock if, on the basis of scientific advice, it is necessary for the achievement of the objectives of this Regulation in mixed fisheries, to avoid harm to a stock caused by intra- or inter-species stock dynamics, or to limit the year-on-year variations in maximum allowable fishing effort. A target fishing mortality in line with those ranges of FMSY should be achieved on a progressive, incremental basis by 2020 where possible, and by 1 January 2025 at the latest. (20) For stocks for which targets relating to MSY are available, and for the purpose of the application of safeguards, it is necessary to establish conservation reference points, expressed as precautionary reference points (BPA) and limit reference points (BLIM). (21) Appropriate safeguards should be provided for in order to ensure that the targets are met and to trigger, where needed, remedial measures, inter alia, where stocks fall below the conservation reference points. Remedial measures should include emergency measures in accordance with Articles 12 and 13 of Regulation (EU) No 1380/2013, maximum allowable fishing effort and other specific conservation measures. (22) In order to ensure transparent access to fisheries and the achievement of target fishing mortalities, a Union fishing effort regime should be adopted for trawls which are the main gear used to exploit demersal stocks in the western Mediterranean Sea. To that end, it is appropriate to determine fishing effort groups in order for the Council to establish maximum allowable fishing effort, expressed as numbers of fishing days, on an annual basis. Where necessary, the fishing effort regime should incorporate other fishing gear. (23) Given the worrying situation of many demersal stocks in the western Mediterranean Sea, and in order to reduce the current high levels of fishing mortality, the fishing effort regime should entail a significant reduction of fishing effort in the first five years of implementation of the plan. (24) Member States should take specific measures to ensure that the fishing effort regime is effective and workable, by including a method for allocating fishing effort quotas in accordance with Article 17 of Regulation (EU) No 1380/2013, by producing a list of vessels, by issuing fishing authorisations and by recording and transmitting relevant fishing effort data. (25) In order to contribute to the effective achievement of the objectives of the plan, and in accordance with the principles of good governance laid down in Article 3 of Regulation (EU) No 1380/2013, Member States should be allowed to promote participative management systems at local level. (26) In order to protect nursery areas and sensitive habitats, and safeguard small-scale fisheries, the coastal zone should be regularly reserved for more selective fisheries. Therefore, the plan should establish a closure for trawls operating within six nautical miles from the coast except in areas deeper than the 100 m isobath during three months each year. It should be possible for other closure areas to be established, where this can ensure at least a 20 % reduction of catches of juvenile hake. (27) Further conservation measures should be taken as regards demersal stocks. In particular, on the basis of scientific advice, it is appropriate to establish additional closures in areas with high aggregations of spawning individuals, in order to protect a severely harmed adult stage of hake. (28) The precautionary approach should apply to by-catch stocks and to demersal stocks for which sufficient data are not available. Specific conservation measures should be adopted in accordance with Article 18 of Regulation (EU) No 1380/2013 where scientific advice shows that remedial measures are needed. (29) The plan should provide for additional technical conservation measures to be adopted by means of delegated acts. That is necessary to achieve the objectives of the plan, in particular as regards conserving demersal stocks and improving selectivity. (30) In order to comply with the landing obligation established by Article 15(1) of Regulation (EU) No 1380/2013, the plan should provide for additional management measures to be further specified in accordance with Article 18 of Regulation (EU) No 1380/2013. (31) In order to adapt the plan in a timely manner to technical and scientific progress, the power to adopt acts in accordance with Article 290 of the Treaty on the Functioning of the European Union should be delegated to the Commission in respect of supplementing this Regulation with remedial and technical conservation measures, implementing the landing obligation and amending certain elements of the plan. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level, and that those consultations be conducted in accordance with the principles laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making (9). In particular, to ensure equal participation in the preparation of delegated acts, the European Parliament and the Council receive all documents at the same time as Member States' experts, and their experts systematically have access to meetings of Commission expert groups dealing with the preparation of delegated acts. (32) The deadline for submitting joint recommendations from Member States having a direct management interest should be established, as required by Regulation (EU) No 1380/2013. (33) In order to evaluate progress towards MSY, the plan should allow regular scientific monitoring of the stocks concerned and, where possible, of by-catch stocks. (34) In accordance with Article 10(3) of Regulation (EU) No 1380/2013, the Commission should periodically assess the adequacy and effectiveness of this Regulation. That assessment should follow and be based on periodic evaluation of the plan, on the basis of scientific advice by STECF, by 17 July 2024 and every three years thereafter. That period would allow for the full implementation of the landing obligation and for regionalised measures to be adopted and implemented and to have an impact on the stocks and fisheries. (35) In order to provide legal certainty, it is appropriate to clarify that temporary cessation measures that have been adopted in order to attain the objectives of the plan can be deemed eligible for support under Regulation (EU) No 508/2014 of the European Parliament and of the Council (10). (36) In order to achieve a balance between the fishing capacity of the fleet and the available maximum allowable fishing effort, support from the European Maritime and Fisheries Fund for the permanent cessation of fishing activities should be available in the imbalanced fleet segments covered by this Regulation. Regulation (EU) No 508/2014 should therefore be amended accordingly. (37) The likely economic and social impact of the plan was duly assessed before it was drafted, in accordance with Article 9(4) of Regulation (EU) No 1380/2013. (38) Taking into account that the maximum allowable fishing effort is set for each calendar year, the provisions on the fishing effort regime should apply from 1 January 2020. Taking into account environmental, social and economic sustainability, the provisions on the ranges of FMSY and on safeguards for stocks below BPA should apply from 1 January 2025, HAVE ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 Subject matter and scope 1. This Regulation establishes a multiannual plan (the plan) for the conservation and sustainable exploitation of demersal stocks in the western Mediterranean Sea. 2. This Regulation applies to the following stocks: (a) blue and red shrimp (Aristeus antennatus) in GFCM subareas 1, 5, 6 and 7; (b) deep-water rose shrimp (Parapenaeus longirostris) in GFCM subareas 1, 5, 6 and 9-10-11; (c) giant red shrimp (Aristaeomorpha foliacea) in GFCM subareas 9-10-11; (d) European hake (Merluccius merluccius) in GFCM subareas 1-5-6-7 and 9-10-11; (e) Norway lobster (Nephrops norvegicus) in GFCM subareas 5, 6, 9 and 11; (f) red mullet (Mullus barbatus) in GFCM subareas 1, 5, 6, 7, 9, 10 and 11. 3. This Regulation also applies to by-catch stocks caught in the western Mediterranean Sea when fishing for the stocks listed in paragraph 2. It also applies to any other demersal stocks which are caught in the western Mediterranean Sea and for which sufficient data are not available. 4. This Regulation applies to commercial fisheries catching the demersal stocks referred to in paragraphs 2 and 3, where they are carried out in Union waters or by Union fishing vessels outside the Union waters of the western Mediterranean Sea. 5. This Regulation also specifies details for the implementation of the landing obligation in Union waters of the western Mediterranean Sea for all stocks of species to which the landing obligation applies under Article 15(1) of Regulation (EU) No 1380/2013 which are caught in demersal fisheries. 6. This Regulation provides for technical measures, as set out in Article 13, applicable in the western Mediterranean Sea in respect of any stock. Article 2 Definitions For the purposes of this Regulation, the following definitions apply in addition to those laid down in Article 4 of Regulation (EU) No 1380/2013, Article 4 of Council Regulation (EC) No 1224/2009 (11) and Article 2 of Regulation (EC) No 1967/2006: (1) western Mediterranean Sea means the waters in GFCM geographical sub-areas (GSAs) 1 (Northern Alboran Sea), 2 (Alboran Island), 5 (Balearic Islands), 6 (Northern Spain), 7 (Gulf of Lions), 8 (Corsica Island), 9 (Ligurian and North Tyrrhenian Sea), 10 (South Tyrrhenian Sea) and 11 (Sardinia Island), as defined in Annex I to Regulation (EU) No 1343/2011 of the European Parliament and of the Council (12); (2) the stocks concerned means the stocks listed in Article 1(2); (3) most vulnerable stock means the stock for which, at the time of the setting of the maximum allowable fishing effort, the fishing mortality of the previous year is the furthest from the FMSY point value determined in the best available scientific advice; (4) range of FMSY means a range of values provided for in the best available scientific advice, in particular by STECF, or a similar independent scientific body recognised at Union or international level, where all levels of fishing mortality within that range result in maximum sustainable yield (MSY) in the long term with a given fishing pattern and under current average environmental conditions, without significantly affecting the reproduction process for the stocks in question. It is derived to deliver no more than a 5 % reduction in long-term yield compared to the MSY. It is capped so that the probability of the stock falling below the limit reference point (BLIM) is no more than 5 %; (5) FMSY point value means the value of the estimated fishing mortality that, with a given fishing pattern and under current average environmental conditions, gives the long-term maximum yield; (6) MSY FLOWER means the lowest value within the range of FMSY; (7) MSY FUPPER means the highest value within the range of FMSY; (8) lower range of FMSY means a range that contains values from MSY FLOWER to FMSY point value; (9) upper range of FMSY means a range that contains values from FMSY point value to MSY FUPPER; (10) BLIM means the limit reference point, expressed as spawning stock biomass and provided for in the best available scientific advice, in particular by STECF, or a similar independent scientific body recognised at Union or international level, below which there may be reduced reproductive capacity; (11) BPA means the precautionary reference point, expressed as spawning stock biomass and provided for in the best available scientific advice, in particular by STECF, or a similar independent scientific body recognised at Union or international level, which ensures that the spawning stock biomass has less than 5 % probability of being below BLIM; (12) fishing effort group means a fleet management unit of a Member State for which a maximum allowable fishing effort is set; (13) stock group means a group of stocks caught together as set out in Annex I; (14) fishing day means any continuous period of 24 hours, or part thereof, during which a vessel is present in the western Mediterranean Sea and absent from port. Article 3 Objectives 1. The plan shall be based on a fishing effort regime and shall aim to contribute to the achievement of the objectives of the CFP listed in Article 2 of Regulation (EU) No 1380/2013, in particular by applying the precautionary approach to fisheries management, as well as to ensure that exploitation of living marine biological resources restores and maintains populations of harvested species above levels which can produce MSY. 2. The plan shall contribute to the elimination of discards by avoiding and reducing, as far as possible, unwanted catches, and to the implementation of the landing obligation established in Article 15 of Regulation (EU) No 1380/2013 for the species which are subject to minimum conservation reference sizes under Union law and to which this Regulation applies. 3. The plan shall implement the ecosystem-based approach to fisheries management in order to ensure that negative impacts of fishing activities on the marine ecosystem are minimised. It shall be coherent with Union environmental legislation, in particular with the objective of achieving good environmental status by 2020 as set out in Article 1(1) of Directive 2008/56/EC. 4. In particular, the plan shall aim to: (a) ensure that the conditions described in descriptor 3 set out in Annex I to Directive 2008/56/EC are fulfilled; (b) contribute to the fulfilment of other relevant descriptors contained in Annex I to Directive 2008/56/EC in proportion to the role played by fisheries in their fulfilment; and (c) contribute to the achievement of the objectives set out in Articles 4 and 5 of Directive 2009/147/EC and Articles 6 and 12 of Directive 92/43/EEC, in particular to minimise the negative impact of fishing activities on vulnerable habitats and protected species. 5. Measures under the plan shall be taken on the basis of the best available scientific advice. CHAPTER II TARGETS, CONSERVATION REFERENCE POINTS AND SAFEGUARDS Article 4 Targets 1. The target fishing mortality, in line with the ranges of FMSY defined in Article 2, shall be achieved on a progressive, incremental basis by 2020 where possible, and by 1 January 2025 at the latest, for the stocks concerned, and shall be maintained thereafter within the ranges of FMSY. 2. The ranges of FMSY based on the plan shall be requested, in particular from STECF, or a similar independent scientific body recognised at Union or international level. 3. In accordance with Article 16(4) of Regulation (EU) No 1380/2013, when the Council fixes maximum allowable fishing effort, it shall establish that fishing effort for each fishing effort group, within the range of FMSY available at that time for the most vulnerable stock. 4. Notwithstanding paragraphs 1 and 3, maximum allowable fishing effort may be set at levels that are lower than the ranges of FMSY. 5. Notwithstanding paragraphs 1 and 3, maximum allowable fishing effort may be set above the range of FMSY available at that time for the most vulnerable stock, provided that all stocks concerned are above the BPA: (a) if, on the basis of the best available scientific advice or evidence, it is necessary for the achievement of the objectives laid down in Article 3 in the case of mixed fisheries; (b) if, on the basis of the best available scientific advice or evidence, it is necessary to avoid serious harm to a stock caused by intra- or inter-species stock dynamics; or (c) in order to limit variations in maximum allowable fishing effort between consecutive years to not more than 20 %. 6. Where ranges of FMSY cannot be determined for a stock listed in Article 1(2) due to a lack of adequate scientific information, that stock shall be managed in accordance with Article 12 until ranges of FMSY are available pursuant to paragraph 2 of this Article. Article 5 Conservation reference points For the purposes of Article 6, the following conservation reference points shall be requested, in particular from STECF, or a similar independent scientific body recognised at Union or international level, on the basis of the plan: (a) precautionary reference points, expressed as spawning stock biomass (BPA); and (b) limit reference points, expressed as spawning stock biomass (BLIM). Article 6 Safeguards 1. Where scientific advice shows that the spawning stock biomass of any of the stocks concerned is below BPA, all appropriate remedial measures shall be taken to ensure the rapid return of the stocks concerned to levels above those capable of producing MSY. In particular, notwithstanding Article 4(3), maximum allowable fishing effort shall be set at levels consistent with a fishing mortality that is reduced within the range of FMSY for the most vulnerable stock, taking into account the decrease in biomass. 2. Where scientific advice shows that the spawning stock biomass of any of the stocks concerned is below BLIM, further remedial measures shall be taken to ensure the rapid return of the stocks concerned to levels above those capable of producing MSY. In particular, notwithstanding Article 4(3), such remedial measures may include suspending the targeted fishery for the stocks concerned and the adequate reduction of the maximum allowable fishing effort. 3. Remedial measures referred to in this Article may include: (a) measures pursuant to Articles 7, 8 and 11 to 14 of this Regulation; and (b) emergency measures in accordance with Articles 12 and 13 of Regulation (EU) No 1380/2013. 4. The choice of measures referred to in this Article shall be made in accordance with the nature, seriousness, duration and repetition of the situation where the spawning stock biomass is below the levels referred to in Article 5. CHAPTER III FISHING EFFORT Article 7 Fishing effort regime 1. A fishing effort regime shall apply to all vessels fishing with trawls in the areas, stock groups and length categories defined in Annex I. 2. Each year, on the basis of scientific advice, and pursuant to Article 4, the Council shall set a maximum allowable fishing effort for each fishing effort group by Member State. 3. By way of derogation from Article 3(1) and notwithstanding paragraph 2 of this Article, during the first five years of implementation of the plan: (a) for the first year of implementation of the plan, except for GSAs in which the fishing effort has already been reduced by more than 20 % during the baseline period, the maximum allowable fishing effort shall be reduced by 10 % compared to the baseline; (b) for the second to the fifth year of the implementation of the plan, the maximum allowable fishing effort shall be reduced by a maximum of 30 % during that period. The fishing effort decrease may be supplemented with any relevant technical or other conservation measures adopted in accordance with Union law, in order to achieve the FMSY by 1 January 2025. 4. The baseline referred to in paragraph 3 shall be calculated by each Member State for each fishing effort group or GSA as the average fishing effort, expressed as number of fishing days between 1 January 2015 and 31 December 2017, and shall take account only of vessels active during that period. 5. Where the best available scientific advice shows significant catches of a particular stock with fishing gear other than trawls, maximum allowable fishing effort may be set for such particular gear on the basis of such scientific advice. Article 8 Recreational fisheries 1. Where scientific advice indicates that recreational fishing is having a significant impact on the fishing mortality of a stock listed in Article 1(2), the Council may set non-discriminatory limits for recreational fishermen. 2. When setting the limits referred to in paragraph 1, the Council shall refer to transparent and objective criteria, including those of an environmental, social and economic nature. The criteria used may include, in particular, the impact of recreational fishing on the environment, the societal importance of that activity and its contribution to the economy in coastal areas. 3. Where appropriate, Member States shall take necessary and proportionate measures for the monitoring and collection of data for a reliable estimation of the actual recreational catch levels. Article 9 Obligations of the Member States 1. Member States shall manage the maximum allowable fishing effort in accordance with the conditions laid down in Articles 26 to 34 of Regulation (EC) No 1224/2009. 2. Each Member State shall decide on a method for allocating the maximum allowable fishing effort to individual vessels or groups of vessels flying its flag, in accordance with the criteria set out in Article 17 of Regulation (EU) No 1380/2013. 3. A Member State may amend its fishing effort allocations by transferring fishing days across fishing effort groups of the same geographical area, provided that it applies a conversion factor which is supported by the best available scientific advice. The exchanged fishing days and conversion factor shall be made available immediately, and not later than 10 working days, to the Commission and other Member States. 4. Where a Member State allows vessels flying its flag to fish with trawls, it shall ensure that such fishing is limited to a maximum of 15 hours per fishing day, five fishing days per week or equivalent. Member States may grant a derogation of up to 18 hours per fishing day to take into account the transit time between port and the fishing ground. Such derogations shall be communicated to the Commission and other Member States concerned without delay. 5. Notwithstanding paragraph 3, where a vessel fishes for two different stock groups during one fishing day, half a fishing day shall be deducted from the maximum allowable fishing effort allocated to that vessel for each stock group. 6. For the vessels flying its flag and fishing for the stocks concerned, each Member State shall issue fishing authorisations for the areas referred to in Annex I and in accordance with Article 7 of Regulation (EC) No 1224/2009. 7. Member States shall ensure that the total capacity, expressed in GT and kW, corresponding to the fishing authorisations issued in accordance with paragraph 6, is not increased during the period of application of the plan. 8. Each Member State shall establish and maintain a list of vessels with fishing authorisations issued in accordance with paragraph 6 and make it available to the Commission and other Member States. Member States shall transmit their lists for the first time within three months after the entry into force of this Regulation and subsequently not later than 30 November each year. 9. Member States shall monitor their fishing effort regime and ensure that the maximum allowable fishing effort referred to in Article 7 does not exceed the established limits. 10. In accordance with the principles of good governance established in Article 3 of Regulation (EU) No 1380/2013, Member States may promote participative management systems at local level in order to achieve the objectives of the plan. Article 10 Communication of relevant data 1. Member States shall record and transmit the fishing effort data to the Commission in accordance with Article 33 of Regulation (EC) No 1224/2009 and Articles 146c, 146d and 146e of Commission Implementing Regulation (EU) No 404/2011 (13). 2. The fishing effort data shall be aggregated per month and contain the information set out in Annex II. The format of the aggregated data shall be the XML Schema Definition based on UN/CEFACT P1000-12. 3. Member States shall transmit the fishing effort data referred to in paragraph 1 to the Commission before the 15th of each month. CHAPTER IV TECHNICAL CONSERVATION MEASURES Article 11 Closure areas 1. In addition to what is provided for in Article 13 of Regulation (EC) No 1967/2006, the use of trawls in the western Mediterranean Sea shall be prohibited within six nautical miles from the coast except in areas deeper than the 100 m isobath during three months each year and, where appropriate, consecutively, on the basis of the best available scientific advice. Those three months of annual closure shall be determined by each Member State and shall apply during the most relevant period determined on the basis of the best available scientific advice. That period shall be communicated to the Commission and other Member States concerned without delay. 2. By way of derogation from paragraph 1, and provided that it is justified by particular geographical constraints, such as the limited size of the continental shelf or the long distances to fishing grounds, Member States may establish, on the basis of the best available scientific advice, other closure areas, provided that a reduction of at least 20 % of catches of juvenile hake in each geographical subarea is achieved. Such derogation shall be communicated to the Commission and other Member States concerned without delay. 3. By 17 July 2021 and on the basis of the best available scientific advice, the Member States concerned shall establish other closure areas where there is evidence of a high concentration of juvenile fish, below the minimum conservation reference size, and of spawning grounds of demersal stocks, in particular for the stocks concerned. 4. The other closure areas established pursuant to paragraph 3 shall be assessed, in particular, by STECF, or a similar independent scientific body recognised at Union or international level. If that assessment indicates that those closure areas are not in line with their objectives, Member States shall review those closure areas in light of those recommendations. 5. Where the closure areas referred to in paragraph 3 of this Article affect fishing vessels of several Member States, the Commission is empowered to adopt delegated acts in accordance with Article 8 of Regulation (EU) No 1380/2013 and Article 18 of this Regulation and on the basis of the best available scientific advice, establishing the closure areas concerned. Article 12 Management of by-catch stocks and demersal stocks for which sufficient data are not available 1. The stocks referred to in Article 1(3) of this Regulation shall be managed on the basis of the precautionary approach to fisheries management as defined in point 8 of Article 4(1) of Regulation (EU) No 1380/2013. 2. Management measures for the stocks referred to in Article 1(3), in particular technical conservation measures such as those listed in Article 13, shall be established, taking into account the best available scientific advice. Article 13 Specific conservation measures 1. The Commission is empowered to adopt delegated acts in accordance with Article 18 of this Regulation and Article 18 of Regulation (EU) No 1380/2013 supplementing this Regulation by establishing the following technical conservation measures: (a) specifications of characteristics of fishing gear and rules governing their use, to ensure or improve selectivity, to reduce unwanted catches or to minimise the negative impact on the ecosystem; (b) specifications of modifications or additional devices to the fishing gear, to ensure or improve selectivity, to reduce unwanted catches or to minimise the negative impact on the ecosystem; (c) limitations or prohibitions on the use of certain fishing gear and on fishing activities, in certain areas or periods to protect spawning fish, fish below the minimum conservation reference size or non-target fish species, or to minimise the negative impact on the ecosystem; (d) the fixing of minimum conservation reference sizes for any of the stocks to which this Regulation applies, to ensure the protection of juveniles of marine organisms; and (e) on recreational fisheries. 2. The measures referred to in paragraph 1 shall contribute to the achievement of the objectives set out in Article 3. CHAPTER V LANDING OBLIGATION Article 14 Provisions on the landing obligation For all stocks of species in the western Mediterranean Sea to which the landing obligation applies under Article 15(1) of Regulation (EU) No 1380/2013, and for incidental catches of pelagic species in fisheries exploiting the stocks listed in Article 1(2) of this Regulation to which the landing obligation applies, the Commission, after consulting the Member States, is empowered to adopt delegated acts in accordance with Article 18 of this Regulation and Article 18 of Regulation (EU) No 1380/2013 supplementing this Regulation by specifying details of that obligation as provided for in points (a) to (e) of Article 15(5) of Regulation (EU) No 1380/2013. CHAPTER VI REGIONALISATION Article 15 Regional cooperation 1. Article 18(1) to (6) of Regulation (EU) No 1380/2013 shall apply to the measures referred to in Articles 11 to 14 of this Regulation. 2. For the purpose of paragraph 1 of this Article, Member States having a direct management interest may submit joint recommendations in accordance with Article 18(1) of Regulation (EU) No 1380/2013: (a) for the first time not later than 12 months after 16 July 2019 and, thereafter, not later than 12 months after each submission of the evaluation of the plan in accordance with Article 17(2) of this Regulation; (b) by 1 July of the year preceding that in which the measures are to apply; and/or (c) whenever they deem necessary, in particular in the event of an abrupt change in the situation of any of the stocks to which this Regulation applies. 3. The empowerments granted under Articles 11 to 14 of this Regulation shall be without prejudice to powers conferred on the Commission under other provisions of Union law, including under Regulation (EU) No 1380/2013. CHAPTER VII AMENDMENTS AND FOLLOW UP Article 16 Amendments of the plan 1. Where scientific advice shows a change in the geographical distribution of the stocks concerned, the Commission is empowered to adopt delegated acts in accordance with Article 18 amending this Regulation by adjusting the areas specified in Article 1(2) and Annex I in order to reflect that change. 2. Where, on the basis of scientific advice, the Commission considers that the list of the stocks concerned needs to be amended, the Commission may submit a proposal for the amendment of that list. Article 17 Monitoring and evaluation of the plan 1. For the purposes of the annual report provided for in Article 50 of Regulation (EU) No 1380/2013, quantifiable indicators shall include annual estimates of current fishing mortality over FMSY (F/FMSY), spawning stock biomass (SSB) and socioeconomic indicators for the stocks concerned and, where possible, for by-catch stocks. They may be supplemented with other indicators on the basis of scientific advice. 2. By 17 July 2024 and every three years thereafter, the Commission shall report to the European Parliament and to the Council on the results and impact of the plan on the stocks concerned and on the fisheries exploiting those stocks, in particular as regards the achievement of the objectives set out in Article 3. CHAPTER VIII PROCEDURAL PROVISIONS Article 18 Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Articles 11 to 14 and 16 shall be conferred on the Commission for a period of five years from 16 July 2019. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in Articles 11 to 14 and 16 may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated act already in force. 4. Before adopting a delegated act, the Commission shall consult experts designated by each Member State in accordance with the principles laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making. 5. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 6. A delegated act adopted pursuant to Articles 11 to 14 and 16 shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. The period shall be extended by two months at the initiative of the European Parliament or of the Council. CHAPTER IX EUROPEAN MARITIME AND FISHERIES FUND Article 19 Support from the European Maritime and Fisheries Fund Temporary cessation measures adopted in order to achieve the objectives of the plan shall be deemed as the temporary cessation of fishing activities for the purposes of points (a) and (c) of Article 33(1) of Regulation (EU) No 508/2014. Article 20 Amendments to Regulation (EU) No 508/2014 as regards certain rules relating to the European Maritime and Fisheries Fund Article 34 of Regulation (EU) No 508/2014 is amended as follows: (1) paragraph 4 is replaced by the following: 4. Support under this Article may be granted until 31 December 2017, unless the permanent cessation measures are adopted in order to achieve the objectives of the multi-annual plan for the conservation and sustainable exploitation of demersal stocks in the western Mediterranean Sea, established by Regulation (EU) 2019/1022 of the European Parliament and of the Council (*1). (*1) Regulation (EU) 2019/1022 of the European Parliament and of the Council of 20 June 2019 establishing a multiannual plan for the fisheries exploiting demersal stocks in the western Mediterranean Sea and amending Regulation (EU) No 508/2014 (OJ L 172, 26.6.2019, p. 1).;" (2) the following paragraph is added: 4a. Expenditure related to the permanent cessation measures adopted in order to achieve the objectives of Regulation (EU) 2019/1022 shall be eligible for support from the EMFF as from the entry into force of that Regulation.. CHAPTER X FINAL PROVISIONS Article 21 Entry into force and application This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Taking into account environmental, social and economic sustainability, Article 4 and Article 6(1) shall apply from 1 January 2025. Article 7 shall apply from 1 January 2020. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 2019. For the European Parliament The President A. TAJANI For the Council The President G. CIAMBA (1) OJ C 367, 10.10.2018, p. 103. (2) Position of the European Parliament of 4 April 2019 (not yet published in the Official Journal) and decision of the Council of 6 June 2019. (3) Malta MedFish4Ever Ministerial Declaration. Ministerial conference on the sustainability of Mediterranean fisheries (Malta, 30 March 2017). (4) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (5) Council Regulation (EC) No 1967/2006 of 21 December 2006 concerning management measures for the sustainable exploitation of fishery resources in the Mediterranean Sea, amending Regulation (EEC) No 2847/93 and repealing Regulation (EC) No 1626/94 (OJ L 409, 30.12.2006, p. 11). (6) Directive 2008/56/EC of the European Parliament and of the Council of 17 June 2008 establishing a framework for community action in the field of marine environmental policy (Marine Strategy Framework Directive) (OJ L 164, 25.6.2008, p. 19). (7) Directive 2009/147/EC of the European Parliament and of the Council of 30 November 2009 on the conservation of wild birds (OJ L 20, 26.1.2010, p. 7). (8) Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (OJ L 206, 22.7.1992, p. 7). (9) OJ L 123, 12.5.2016, p. 1. (10) Regulation (EU) No 508/2014 of the European Parliament and of the Council of 15 May 2014 on the European Maritime and Fisheries Fund and repealing Council Regulations (EC) No 2328/2003, (EC) No 861/2006, (EC) No 1198/2006 and (EC) No 791/2007 and Regulation (EU) No 1255/2011 of the European Parliament and of the Council (OJ L 149, 20.5.2014, p. 1). (11) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1). (12) Regulation (EU) No 1343/2011 of the European Parliament and of the Council of 13 December 2011 on certain provisions for fishing in the GFCM (General Fisheries Commission for the Mediterranean) Agreement area and amending Council Regulation (EC) No 1967/2006 concerning management measures for the sustainable exploitation of fishery resources in the Mediterranean Sea (OJ L 347, 30.12.2011, p. 44). (13) Commission Implementing Regulation (EU) No 404/2011 of 8 April 2011 laying down detailed rules for the implementation of Council Regulation (EC) No 1224/2009 establishing a Community control system for ensuring compliance with the rules of the Common Fisheries Policy (OJ L 112, 30.4.2011, p. 1). ANNEX I Fishing effort regime (as referred to in Article 7) Fishing effort groups are defined as follows: A) Trawls fishing for red mullet, hake, deep-water rose shrimp and Norway lobster in the continental shelf and upper slope Gear type Geographical area Stock groups Overall length of vessels Fishing effort group code Trawls (TBB, OTB, PTB, TBN, TBS, TB, OTM, PTM, TMS, TM, OTT, OT, PT, TX, OTP, TSP) GFCM sub-areas 1-2-5-6-7 Red mullet in GSAs 1, 5, 6 and 7; Hake in GSAs 1-5-6-7; Deep-water rose shrimp in GSAs 1, 5 and 6; and Norway lobster in GSAs 5 and 6. < 12 m EFF1/MED1_TR1  ¥ 12 m and < 18 m EFF1/MED1_TR2  ¥ 18 m and < 24 m EFF1/MED1_TR3  ¥ 24 m EFF1/MED1_TR4 GFCM sub-areas 8-9-10-11 Red mullet in GSAs 9, 10 and 11; Hake in GSAs 9-10-11; Deep-water rose shrimp in GSAs 9-10-11; and Norway lobster in GSAs 9 and 10. < 12 m EFF1/MED2_TR1  ¥ 12 m and < 18 m EFF1/MED2_TR2  ¥ 18 m and < 24 m EFF1/MED2_TR3  ¥ 24 m EFF1/MED1_TR4 B) Trawls fishing for blue and red shrimp and giant red shrimp in deep-waters Gear type Geographical area Stock groups Overall length of vessels Fishing effort group code Trawls (TBB, OTB, PTB, TBN, TBS, TB, OTM, PTM, TMS, TM, OTT, OT, PT, TX, OTP, TSP) GFCM sub-areas 1-2-5-6-7 Blue and red shrimp in GSAs 1, 5, 6 and 7. < 12 m EFF2/MED1_TR1  ¥ 12 m and < 18 m EFF2/MED1_TR2  ¥ 18 m and < 24 m EFF2/MED1_TR3  ¥ 24 m EFF2/MED1_TR4 GFCM sub-areas 8-9-10-11 Giant red shrimp in GSAs 9, 10 and 11 < 12 m EFF2/MED2_TR1  ¥ 12 m and < 18 m EFF2/MED2_TR2  ¥ 18 m and < 24 m EFF2/MED2_TR3  ¥ 24 m EFF2/MED1_TR4 ANNEX II List of information for fishing effort data (as referred to in Article 10) Information Definition and comments (1) Member State Alpha-3 ISO code of the reporting flag Member State (2) Fishing effort group Fishing effort group code as set out in Annex I (3) Fishing effort period Start date and end date of the month reported (4) Fishing effort declaration Total number of fishing days Joint statement by the European Parliament and the Council The European Parliament and the Council intend to repeal the empowerments to adopt technical measures by means of delegated acts under Article 13 of this Regulation when they adopt a new regulation on technical measures which includes an empowerment covering the same measures.